Citation Nr: 0713362	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right total knee 
replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the July 2003 VA examination report shows the 
veteran submitted private medical evidence to the VA 
examiner; these records are not in the claims file and are 
not available for appellate review.  Additionally, the VA 
examination report indicates the veteran continues to undergo 
yearly orthopedic evaluations in connection with his right 
total knee replacement from a private physician as well as 
treatment from a chiropractor and at his retirement home for 
both his service-connected right knee disability and his 
service-connected lumbar spine disability.  The veteran 
should be afforded an opportunity to submit the additional 
medical evidence resulting from private medical treatment of 
his service-connected disabilities or authorize VA to make 
reasonable efforts to obtain the evidence on his behalf.  See 
38 C.F.R. § 3.159(c)(1) (2006).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In light of the notice of additional available 
clinical records, as referenced above, and the lapse of time 
since the most recent VA examination in July 2003, the Board 
finds that another VA examination would be useful in the 
adjudication of the appeal.
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release 
forms (the veteran may also opt to obtain 
and submit the evidence himself), obtain 
the veteran's private medical records 
resulting from treatment of his service-
connected right knee and lumbar spine 
disabilities from the identified 
orthopedist, chiropractor, and retirement 
home.

2.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of his lumbar spine 
disability.  Send the claims folder to the 
examiner for review.

3.  Schedule the veteran for a VA joint 
examination to determine the current 
nature and extent of his right knee 
disability.  Send the claims folder to the 
examiner for review.

4.  Thereafter, readjudicate the veteran's 
increased rating claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




